Citation Nr: 0721131	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-19 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  

A travel Board hearing was held in March 2007 before the 
undersigned, a Veterans Law Judge, sitting in Washington, DC, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

FINDINGS OF FACT

1.  Bilateral hearing loss existed prior to service.

2.  The veteran's preexisting bilateral hearing loss is not 
shown to have worsened or increased in severity during 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1153, (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307.3.309, 3.385 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
February 2006, prior to the initial adjudication of the claim 
in April 2006. 

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the 2006 VCAA 
letter about the information and evidence that is necessary 
to substantiate the service connection claim at issue.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and statements in support 
of his claim and providing hearing testimony.

To the extent that any VCAA notice letter that was provided 
to the veteran did not specifically contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the veteran in the April 2006 rating decision and 
statement of the case (SOC) issued in June 2006 of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claim.  Since the issuance of the SOC, the veteran has 
not identified any other information or evidence to provide 
or seek in support of his claim.  In fact the veteran has 
twice, in both February and March 2006, indicated that he had 
no additional information or evidence to give to VA 
pertaining to his appeal.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  As noted 
above, because each of the four content requirements of a 
VCAA notice has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation for 
the claim on appeal.  Any questions as to an appropriate 
disability rating or effective date to be assigned are 
therefore rendered moot.  Accordingly, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Moreover, that notice was provided to the veteran 
in correspondence dated in March 2006.

Finally, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with his claim.  A VA 
examination was conducted in April 2006.  The veteran has not 
identified any post-service medical treatment or hearing 
loss, either VA or private.  As previously noted, in both 
February and March 2006, indicated that he had no additional 
information or evidence to give to VA pertaining to his 
appeal.  The Board concludes that VA has done everything 
reasonably possible to assist the veteran in obtaining a 
complete record on appeal.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  Thus, the Board finds that there is no 
indication that there is additional available evidence to 
substantiate the veteran's claim that has not been obtained 
and associated with the claims folder.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOC, 
which informed them of the laws and regulations relevant to 
the veteran's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.

Factual Background

Service medical records (SMR's) show that the veteran's 
enlistment examination was conducted in January 1966.  
Clinical evaluation of the ears done at that time was normal.  
An audiological examination was also administered at that 
time which revealed puretone threshold levels as follows:

HERTZ: 500, 1000, 2000, 3000, 4000; RIGHT: 5 (20), 0 (10), 0 
(10), X (X), 50 (55); LEFT: 0 (15), 0 (10),0 (10), X (X), 65 
(70).  Bilateral high tone hearing loss was noted on the 
enlistment examination report by the examiner.

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left and are 
not in parentheses.  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures in parentheses.)

The service medical record entries are negative for any 
documented complaints, treatment or diagnoses referencing 
noise exposure/hearing loss.  The January 1969 separation 
examination report shows that clinical evaluation of the ears 
was normal.  An audiological examination was also 
administered at that time, which although conducted after 
November 1967, was reported under the older ASA standard.  
The audiological evaluation revealed puretone threshold 
levels as follows (the ASA standards are recorded to the left 
of the parentheses and have also been converted to ISO-ANSI 
standards, which are represented by the figures in 
parentheses):

HERTZ: 500, 1000, 2000, 3000, 4000; RIGHT: 0 (15), 0 (10), -5 
(5), X (X), 0 (5); LEFT: 0 (15), 0 (10), 5 (15), X (X), -5 
(0).  The veteran subjectively noted on the examination 
report that he had experienced hearing loss. 

In February 2006, the veteran filed his original service 
connection claim for bilateral hearing loss.  

On VA examination conducted in April 2006, the veteran gave a 
history of noise exposure during service in Vietnam.  He 
reported that he was a heavy equipment mechanic stationed in 
Duc Pho in 1967, during which time he was exposed to acoustic 
trauma from C-130's; small jet fighters; artillery strikes; 
mortars and 155 Howitzers.  The veteran gave a post-service 
recreational history of noise exposure as explained by 
hunting deer and using ear protection while using a chainsaw 
and garden tractor.  An audiological examination revealed 
puretone threshold levels as follows: HERTZ: 500, 1000, 2000, 
3000, 4000; RIGHT: 25, 10, 45, 70, 65; LEFT: 10, 10, 60, 70, 
70.  Speech recognition testing was 96% bilaterally.  Mild to 
severe high frequency bilateral sensorineural hearing loss 
was diagnosed.  

The VA examiner opined that it was not at least as likely as 
not that the veteran's hearing loss was due to his military 
service.  The examiner commented that the veteran entered 
service with a high frequency hearing loss that could have 
been due to any number of causes such as a cold or middle ear 
problems.  It was pointed out that the January 1969 
separation examination report revealed normal hearing 
bilaterally.  

In a lay statement offered by the veteran's wife in June 
2006, she stated that the veteran had no hearing problems 
when she married him in 1962 and noted that he joined the 
Army in 1966.  She stated that after discharge, the veteran 
reported noticing a hearing deficit.  The veteran's spouse 
stated that she believed that the veteran's hearing was 
damaged in service.  

The veteran and his spouse provided testimony at a travel 
Board hearing held before the undersigned Veterans Law Judge 
in March 2007.  The veteran testified that during service, 
his duties included repair of heavy equipment, engines, and 
hydraulic systems, which exposed him to significant acoustic 
trauma without ear protection.  The veteran testified that 
post-service, he was employed as a plumber during which time 
he experienced no noise exposure.  



Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who 
served during a period of war or after December 31, 1946, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service, and clear 
and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Initially, the evidence of record establishes that the 
veteran has currently claimed hearing loss which meets the 
threshold requirements of 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, in considering the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
bilateral hearing loss.  As a preliminary matter, the Board 
finds that the presumption of soundness does not apply, as 
the veteran was noted to have hearing loss as documented on 
his induction examination in January 1966, and as 
corroborated by raw data recorded on an audiogram dated in 
January 1966.  As such, the Board notes that the concerns 
addressed by the General Counsel's opinion regarding whether 
the presumption of soundness can be rebutted are not present 
in this case, and the Board finds that bilateral hearing loss 
pre-existed entrance to military service.  Accordingly, the 
Board's adjudication of this claim for service connection 
must proceed based on the theory of aggravation.  38 U.S.C.A. 
§ 1153.

Having determined that the veteran had preexisting hearing 
loss, the Board must then determine whether there had been 
any worsening of the disability during service, and if so, 
whether this worsening constitutes an increase in disability; 
i.e., aggravation.  To make this determination, the Board 
must consider the veteran's service medical records as well 
as evidence developed after service. 

The Board notes that the veteran's service medical records 
are negative for any complaints or treatment of hearing loss 
during his period of service.  In addition, his January 1969 
separation audiological examination revealed that hearing 
acuity was entirely normal bilaterally.  The Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  The 1969 separation examination report 
reflects that the veteran's hearing acuity was between 0 and 
15 decibels from 500 to 4,000 Hertz and reflects no hearing 
deficit.  

The Board notes that the audiological evaluation findings 
made during the veteran's period of service (on enlistment 
and separation) are not entirely consistent.  However, the 
only discussion pertaining to the discrepancy of these 
findings by a competent medical professional consists of the 
statement made by a VA audiologist in April 2006 to the 
effect that the hearing deficit shown on enlistment may have 
been due to any number of causes such as a cold or ear 
problems at that time.  In any event, the Board must accept 
the audiological findings as documented during the veteran's 
period of service, as these represent the only 
contemporaneous records for that time period.  

Further, the Board points out veteran did not seek treatment 
for his hearing loss immediately following his separation 
from service or for decades thereafter.  In fact, the post-
service medical records confirm that his initial post-service 
treatment for claimed hearing loss occurred in 2006, more 
than 35 years after his discharge from service, nor has the 
veteran indicated that he received any treatment for hearing 
loss during the interim between his discharge from service in 
1969 and the initial post-service diagnosis of hearing loss 
made upon VA examination of 2006.  

Based on the foregoing, the Board finds that the veteran's 
claimed bilateral hearing loss existed prior to service and 
that it clearly and unmistakably was not aggravated by 
service; thus, the presumption of soundness does not attach.  
38 U.S.C.A. § 1111.  See also VAOPGCPREC 03-2003 (July 16, 
2003).  The Board finds further, that a discussion of whether 
the presumption of aggravation has been rebutted in this case 
under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(b) is unnecessary as the Board has found by clear and 
unmistakable evidence that the veteran's claimed bilateral 
hearing loss was not aggravated by service.  VA's General 
Counsel found that such a finding would necessarily be 
sufficient to rebut the presumption of aggravation under 38 
U.S.C.A. § 1153 and 38 C.F.R. §  3.306(b).  Id.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
bilateral hearing loss.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for bilateral hearing loss 
is not warranted.  

The veteran and his spouse have contended that the veteran 
currently has hearing loss that is related to his military 
service, and appear to maintain that service connection for 
hearing loss is warranted under the theory of direct service 
incurrence.  However, the Board believes that consideration 
under that theory of entitlement is not warranted.  The 
evidence establishes that the veteran experienced bilateral 
hearing loss upon enlistment into service which did not 
chronically worsen, or in fact worsen at all during service, 
and the record contains no competent or clinical evidence to 
the contrary.  

Moreover, a veteran seeking disability benefits (on the basis 
of direct service incurrence) must establish the existence of 
a current disability and an etiological connection between 
service and the currently claimed and manifested disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this 
case, no such etiological nexus is established by competent 
evidence.  The Board has accepted as credible the veteran's 
statements and hearing testimony to the effect that he 
sustained acoustic trauma/noise exposure in service.  
However, acoustic trauma and noise exposure sustained in 
service are not, in and of themselves, disabilities subject 
to service connection under VA regulations.  The only 
competent medical opinion of record, provided by a VA 
examiner in 2006, indicated that it was not at least as 
likely as not that the veteran's hearing loss was due to his 
military service.  Although the veteran and his spouse (a 
nurse's aide) have provided statements and testimony to the 
effect that an etiological relationship exists between 
service and currently claimed hearing loss; neither is a 
medical professional competent to render an opinion on 
matters of medical etiology or diagnosis.  Based on the 
aforementioned discussion, entitlement to service connection 
for bilateral hearing loss under the theory of direct service 
incurrence, even if applicable to the case, would not be 
warranted.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

The veteran's representative has argued that the cases of 
Hensley v. Brown, 5 Vet. App. 155 (1993); and Kelly v. Brown, 
7 Vet. App. 471 (1995), support the veteran's claim.  
However, essentially, neither case is relevant to this claim, 
as significantly, neither pertains to claims of service 
connection for hearing loss under the theory of aggravation.  
The Hensley case stands for the proposition that even if 
disabling hearing loss is not demonstrated at separation, a 
veteran may, nevertheless, establish service connection for a 
current hearing disability by submitting evidence that a 
current disability is causally related to service.  Hensley 
v. Brown, supra, at 160.  However, it is well-established in 
this case that the veteran has currently manifested hearing 
loss meeting the threshold requirements of 38 C.F.R. § 3.385.  
The Kelly case primarily holds that neither the Board nor the 
RO may interpret graphical representations of audiometric 
data, a matter which is not at issue in this case. 

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


